Citation Nr: 0520259	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  99-25 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to the assignment of an initial rating in 
excess of 10 percent for post traumatic stress disorder, from 
September 8, 1994 to November 6, 1996, and to a rating in 
excess of 30 percent thereafter.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for a skin disorder.

4.  Entitlement to service connection for chronic obstructive 
pulmonary disease.  

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Richard LaPointe, Esq.


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1975 to 
December 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from January 1998, November 1999, and July 2002 
rating decisions issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Fort Harrison, Montana, which 
granted service connection for PTSD and assigned a 10 percent 
disability rating effective September 8, 1994; denied service 
connection for bilateral tinnitus, a skin disorder, and COPD; 
and denied entitlement to a total disability rating based on 
individual unemployability.  

A September 1998 rating decision increased the veteran's 
rating for PTSD to 30 percent effective May 14, 1998.  A 
March 2001 hearing officer's decision granted an earlier 
effective date of November 7, 1996 for the 30 percent rating.   

The issues of an increased rating for PTSD, service 
connection for COPD and a skin disorder, and entitlement to 
TDIU are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

The medical evidence is at least in equipoise in showing that 
the veteran's bilateral tinnitus is causally linked to in-
service acoustic trauma.   


CONCLUSION OF LAW

Service connection for bilateral tinnitus is warranted.  
38 U.S.C.A. §§  1110, 5107(a) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

As discussed in more detail below, sufficient evidence is of 
record to grant the veteran's claim for service connection 
for bilateral tinnitus.  Therefore, no further development is 
needed with regard to this claim.  

Factual Background

The veteran was in active service from February 1975 to 
December 1976.  He contends that his tinnitus began in 1975, 
a few months after going on active duty.  The service medical 
records (SMRs) show no complaint or diagnosis of  tinnitus.  
However, service personnel records reveal that the veteran 
was an Aviation Boatswain's Mate who worked on an aircraft 
carrier.  

A May 2002 VA audiological examination report includes 
history that the veteran was on several medications, at least 
one of which listed tinnitus as a possible side effect.  A 
May 2003 VA examination report includes the notation that the 
veteran "definitely has a history of noise exposure."  The 
latter clinician went on to state that, since the veteran did 
not complain of tinnitus until five or six years ago, it is 
difficult to prove whether his tinnitus is noise related or 
not.  He also noted the May 2002 examination report and its 
claim that the veteran is on medication that lists tinnitus 
as a possible side effect.  The May 2003 clinician stated 
that the veteran does not know what medication he is on, and 
that he (the clinician) was unable to find out.  He did state 
that when tinnitus is caused by medication, the tinnitus 
would improve once the patient is no longer on the 
medication.  The physician opined that medication was less 
likely than not the source of the veteran's tinnitus; rather, 
the veteran's in service history of noise exposure is the 
most likely source for the veteran's tinnitus.  The clinician 
added that since the veteran did not make any complaints 
about tinnitus until recently, there is no way to prove it.  

The Board remanded the claim in August 2003 for further 
development, to include a VA examination for the purpose of 
obtaining a nexus opinion.  The veteran underwent a VA 
audiological examination in April 2004.  The clinician stated 
that the veteran's tinnitus is most likely caused by the 
noise exposure that he was exposed to during service.  The 
clinician examined the veteran again in September 2004 and 
she opined that "it is as likely as not (50/50 probability) 
that his tinnitus indeed had its origins while in the 
military."  

The veteran underwent yet another VA examination in January 
2005 and was diagnosed with subjective tinnitus.  The 
clinician noted that the veteran first began to complain of 
tinnitus within the last four years, and that a diagnosis of 
tinnitus is usually made in conjunction with a hearing loss 
diagnosis.  Based on the lack of hearing loss, the time of 
the veteran's first complaint of tinnitus, and the fact that 
the clinician could not find any medication that could have 
caused the tinnitus, he opined that his tinnitus was less 
likely than not related to service. 

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.; 38 C.F.R. § 3.303.  
 
The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Although the service medical records do not reveal a 
diagnosis of tinnitus, the service personnel records show 
that the veteran, with active duty on an aircraft carrier, 
undoubtedly was exposed to excessive noise.  There is ample 
medical evidence of a current diagnosis of tinnitus.  

As to the question of a nexus between that diagnosis and in-
service acoustic trauma, the Board finds that the competent 
evidence is conflicting.  Two VA clinicians have opined that 
it is at least as likely as not that the veteran's tinnitus 
was caused by his in-service exposure to excessive noise.  In 
addition to a May 2002 VA audiological examination report 
that includes history that the veteran was on several 
medications, at least one of which listed tinnitus as a 
possible side effect, a third VA opinion, which is the most 
recent competent evidence addressing the contended causal 
relationship, weighs against the claim.  The Board finds that 
all three opinions are competent and, while the latter 
opinion was well supported by a rationale, there is no 
significant difference in the weight of the opinions 
proffered, given the subjective nature of tinnitus and the 
limited amount of evidence for consideration.  Accordingly, 
the Board finds that the evidence is at least in equipoise 
and therefore supports the conclusion that the veteran's 
tinnitus was caused by in-service acoustic trauma.  38 
U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for bilateral tinnitus is 
granted.  


REMAND

In reviewing the claims file, the Board found an October 2004 
correspondence from the veteran's representative in which he 
states that the veteran is receiving Social Security 
disability benefits.  He further stated, "the veteran 
specifically authorizes and requests that you obtain his 
complete Social Security file."  The Board notes that, 
pursuant to an RO request, the Social Security Administration 
(SSA)  responded that there was no Title II or Title XVI data 
found for the veteran; however, such inquiry was made in June 
2002.  

The United States Court of Appeals for Veterans Claims 
(Court) has emphasized the need to obtain and consider SSA 
medical records.  See Baker v. West, 11 Vet. App. 163,169 
(1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996); 
Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).  See 
also 38 U.S.C.A. § 5103A (b)(3), (c)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2004).  The Board acknowledges that 
this case has been remanded on a number of occasions.  
However, in light of the specific request for SSA records 
that may be relevant to the issues on appeal and considering 
the cited legal authority, the Board must remand the service 
connection and TDIU claims in order to fulfill its duty to 
assist the veteran in obtaining any SSA records that may be 
available.  Id.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should request the Social 
Security Administration (SSA) to provide 
the veteran's complete Social Security 
Disability file, to include all medical 
records and administrative decisions used 
to grant entitlement to benefits, and 
those that were used to deny any claim 
for benefits

If no such records can be found, the RO 
should obtain documentation sufficient to 
support a finding that it is reasonably 
certain that such records do not exist or 
that further efforts to obtain those 
records would be futile. See 38 C.F.R. § 
3.159(c)(2).
  
2.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action is 
indicated.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

3.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the appellant's 
claims for entitlement to assignment of 
an initial rating in excess of 10 percent 
for post traumatic stress disorder, from 
September 8, 1994 to November 6, 1996, 
and to a rating in excess of 30 percent 
thereafter; service connection for a skin 
disorder and COPD; and entitlement to a 
total disability rating based on 
individual unemployability, with 
consideration of all of the evidence 
obtained since the issuance of a 
supplemental statement of the case in 
March 2005.

4.  If any of the benefits requested on 
appeal are not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, to 
include a summary of all of the evidence 
added to the record since the March 2005 
Supplemental Statement of the Case.  A 
reasonable period of time for a response 
should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


